United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-11083
                        Conference Calendar


ADRIAN GUTIERREZ MARTINEZ,

                                    Plaintiff-Appellant,

versus

EULON ROSS-TAYLOR, Doctor, Medical Director; SCHOCK,
Behavioral Assessment Psychologist,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:01-CV-189-BG
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Adrian Gutierrez-Martinez, Texas prisoner # 562996, appeals

the dismissal of his Americans With Disabilities Act (ADA) claim

for failure to state a claim.   He argues that his pre-

disciplinary mental status exams violated psychiatric policy and

therefore caused him to be disciplined for conduct that was a

manifestation of his mental illness and for which he should not

have been held accountable.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11083
                                 -2-

     Gutierrez’s self-styled ADA claim is in fact a thinly veiled

challenge to the validity of his disciplinary convictions.

Absent proof that his disciplinary convictions have been

overturned or otherwise declared invalid, Gutierrez cannot bring

a civil action seeking damages based on a finding of guilt on his

disciplinary charges, because success on his civil claim would

necessarily imply the invalidity of his disciplinary convictions.

 Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998) (en banc).

He has therefore failed to state a claim upon which relief could

be granted.

     Gutierrez’s appeal is without arguable merit and is

dismissed.    See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    The dismissal of this appeal as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g),

in addition to the strike for the district court’s dismissal.

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).

Gutierrez has also had a second civil rights suit dismissed as

frivolous.    See Gutierrez Martinez v. Leher, No. 02-10491 (5th

Cir. Sept. 17, 2002) (unpublished).    He is BARRED from bringing

any civil action or appeal in forma pauperis while he is

incarcerated or detained in any facility unless he shows that he

is under imminent danger of serious physical injury.

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.